DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to an amendment filed 7/18/2022. As directed by the amendment, claims 1, 15, 21-22, 26 and 28 were amended, claims 12-13, 23-24 and 29 were cancelled, and no new claims were added. Thus, claims 1-11, 14-22, and 25-28 are presently pending in this application.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 14-22, and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “a central axis extending through the base portion and the rounded tip, the central axis of the base portion and the rounded tip forming less than a 90 degree arc” (claim 1, lines 12-14) is not supported by the original disclosure and is therefore, new matter. The original specification and drawing fail to discloses that a central axis extending through the base portion and the rounded tip, the central axis of the base portion and the rounded tip forming less than a 90 degree arc. It is not clear that the arc is less than 90 degree arc. 
The limitation “the respective tips of the first finger member and the second finger member being equidistant from and on opposite sides of a central longitudinal axis of the support member” (claim 1, lines 18-20) is not supported by the original disclosure and is therefore, new matter, the original specification and drawing fail to disclose that the respective tips of the first finger member and the second finger member being equidistant from a central longitudinal axis of the support member. 
The limitation “a central axis extending through the base portion and the rounded tip, the central axis forming less than a 90 degree arc” (claim 15, lines 11-13) is not supported by the original disclosure and is therefore, new matter. The original specification and drawing fail to discloses that a central axis extending through the base portion and the rounded tip, the central axis of the base portion and the rounded tip forming less than a 90 degree arc. It is not clear that the arc is less than 90 degree arc.
The limitation “wherein the at least one base member includes a longitudinal dimension and a transverse dimension, and wherein the longitudinal dimension is longer than the transverse dimensions” (Claim 21, lines 2-6) is not supported by the original disclosure and is therefore, new matter. The original specification and drawing fail to disclose that the at least one base member includes a longitudinal dimension and a transverse dimension, and wherein the longitudinal dimension is longer than the transverse dimension. 
The limitation “wherein the at least one base member includes a longitudinal dimension and a transverse dimension, and wherein the longitudinal dimension is longer than the transverse dimensions” (Claim 26, lines 2-6) is not supported by the original disclosure and is therefore, new matter. The original specification and drawing fail to disclose that the at least one base member includes a longitudinal dimension and a transverse dimension, and wherein the longitudinal dimension is longer than the transverse dimension. 
Any remaining claims are rejected for their dependency on a rejected base claim. 
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 14, 21-22 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “the finger member” (line 16) lacks proper antecedent basis. Furthermore, it is unclear if the finger member is referring to the first finger member, the second finger member or both. 
Any remaining claims are rejected for their dependency on a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 6-9, 11, 14-16, 19, 21-22, 25-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhansen (CN102247277) in view of Luettgen (6,758,826) and Totsu (2010/0040432).

    PNG
    media_image1.png
    976
    833
    media_image1.png
    Greyscale

Regarding claim 1, Zhansen discloses a fascia tissue fitness device (device shown in fig. 2, see paragraphs 0002 and 0004 of the English Translation, Zhansen discloses that the device is a calf spasm massager, since calf has tissue and fascia, the device is a fascia tissue fitness device, furthermore, the device comprises all of the structures as claimed, therefore, the device is capable of being a fascia tissue fitness device), comprising: an elongated support member (11, fig. 2, paragraph 0028); at least one base member (22 and 41, fig. 2, paragraph 0028) connected to and extending radially from the elongated support member (see fig. 2), the at least one base member extending from the support member and having a top surface (entire surface of 41, see fig. 2) and a side surface extending between the top surface and the support member (see the annotated-Zhansen fig. 2 above); and at least two finger members (3, see fig. 2), including a first finger member and a second finger member (see the annotated-Zhansen fig. 1 above) extending from a first base member of the at least one base member; the first finger member and the second finger member each including a respective shaft (3, fig. 2, paragraphs 0024-0028) having a base portion and a rounded tip (see the annotated-Zhansen fig. 2 above, Zhansen discloses in paragraph 0028 that the ball 42 is rotatable, therefore, 3 would have a tip (tip is interpreted as tip portion as shown in the annotated-Zhansen fig. 2 above, thefreedictionary.com defines “tip” to be “a small piece forming an extremity”, therefore, part of tip includes part of 3, and 3 is a round shaft, therefore, the tip would be rounded), the base portion and the rounded tip  of the respective shafts forming a single monolithic piece (see the annotated-Zhansen fig. 2 above, tip of 3 is interpreted as an extension of 3 that extends toward the point that interface with ball 42, therefore, the tip would have to be a singular monolithic piece) and having a central axis extending through the base portion and the tip, the central axis of the base portion and the tip forming less than a 90 degree arc (see the annotated-Zhansen figs. 1-2 above, they central axis of the base portion and the top forming less than 90 degree arc), wherein during use, the respective tips of the finger member would be able to contact skin of a user to treat fascia tissue, since the respective tips comprises physical structures that can be pressed against fascia, and the respective tips of the first finger member and the second finger member being co-planar in a plane substantially parallel to a longitudinal axis of the elongate support member (see the annotated-Zhansen figs. 1-2, as shown, 3 is the same structure for both side and is shown as extending from the same base at approximately the same level, therefore, the top of each of 3 would form a plane that is substantially parallel with the longitudinal axis of the elongate support member), the respective base portions of the first finger member and the second finger member extending from the side surface of the first base member such that the base portions do not directly extend from the top surface of the at least one base member (see the annotated-Zhansen fig. 2 above), the respective shafts of the first finger member and the second finger member forming an arc that extends along the single, monolithic piece formed by the base portion and the rounded tip, the arc including a concave contour that extends from the side surface of the base member to the tip, and a convex contour that is opposite of the concave contour and includes a curvature greater than a curvature of the concave contour, the convex contour extending from the side surface of the respective base member to the tip of each member, thereby forming finger members that curve away from the at least one base member and the support member (see the annotated-Zhansen figs. 1 and 2 above with reference to figs. 3-4, as shown, the shaft of the finger members forms an arc having a concave contour and a convex contour, the convex contour is separated by a thickness form the concave contour, therefore, the convex contour has a curvature that is greater than the curvature of the concave contour, in the same manner as the applicant’s finger members), as shown in the annotated-Zhansen figs. 1-2 above, no portions of the finger members curve toward a longitudinal axis of the first base member as the finger members extending from the side surface of the at least one base member to the tip, in the same manner as the applicant. 
Furthermore, if there is any doubt that the device can be considered as a fascia fitness device, the device comprises all of the structures as claimed, therefore, is capable of being a fascia fitness device. 
Zhansen further discloses that a rotatable roller (42) is attached to the finger member (figs. 1-2 and paragraph 0028), but fails to disclose that the distal most surface of the rounded tip forming a hemisphere having a pole at the central axis of the finger member. 

    PNG
    media_image2.png
    629
    372
    media_image2.png
    Greyscale

Luettgen teaches member (135 and 140, fig. 8a) comprising a rounded tip (140, figs. 8A and 8C, Col 4, lines 43-48, see the annotated-Luettgen fig. 8A above) and a rotatable roller (145 having roller 1094 or 1095, Col 11, lines 6-18), wherein the tip contacts skin of a user during use to treat fascia tissue (see fig. 8A and Col 4, lines 43-48, Luettgen discloses that the tip 145 is removable, therefore, during use without the tip 145, the tip of 140 would be able to contact the user’s skin during use to treat fascia tissue). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the tip and the rotatable roller Zhansen to have the tip as taught by Luettgen for the purpose of providing different massage head treatment, thereby enhancing the massage effects, and to allow easy replacement and repair of parts. 
After the modification, the user can remove the rotatable rollers (42) and use the tip of shaft 3 to contact the skin of the user during use to treat fascia tissue, since the tip is a solid structure that can be used to press against a user’s fascia. Furthermore, after the modification, there would be no portions of the finger members that would curve toward a longitudinal axis of the first base member as the finger members extending from the side surface of the at least one base member to the tip, in the same manner as the applicant, see the annotated-Zhansen figs. 1-2 above and tip of Luettgen.
The modified Zhansen fails to disclose a distal-most surface of the rounded tip forming a hemisphere having a pole at the central axis of the finger member.
However, Totsu teaches a rounded tip for a removable connection comprising a distal-most surface forms a hemisphere having a pole at a central axis of the rounded tip (see tip of 21 in fig. 1, paragraphs 0036-0038). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the tip of the first finger member and the second finger member of the modified Zhansen to have the distal-most surface forms a hemisphere having a pole at a central axis as taught by Totsu for the purpose of providing a tip that would allow easy installation by aligning the tip to the receiving opening (see paragraph 0037 of Totsu). 
The modified Zhansen discloses that the respective tips of the first finger member and the second finger member being at a distance that appears to be equidistant from and on opposite sides of a central longitudinal axis of the support member, but fails to specifically discloses that the first finger member and the second finger member being equidistant. 
However, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the tip of the modified Zhansen to have the respective tips of the first finger member and the second finger member being equidistant from and on opposite sides of a central longitudinal axis of the support member, for the purpose of providing an even distribution of force, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II). 
Regarding claim 2, the modified Zhansen discloses that the at least one base member is two in number (see figs. 2-3, there are three base members 22/41, and paragraph 0028).
Regarding claim 6, the modified Zhansen discloses that the at least one base member (22 of Zhansen) is cylindrical (see figs. 1-4 of Zhansen, as shown, the base 22 is cylindrical, alternatively, the top surface can be considered as the top surface of 22 that connects to the rotatable massage ball 41, and the base member is just 22).
Regarding claim 7, the modified Zhansen discloses the support member is a singular, linear, and uniformly tubular bar (see support member 11 in figs. 2-4 of Zhansen).
Regarding claim 8, the modified Zhansen discloses the at least two finger members is six in number (see fig. 2, as shown, there are six finger members 3 of Zhansen).
Regarding claim 9, the modified Zhansen discloses that the at least one base member is a plurality of base members, each of the plurality of base members having a plurality of finger members, wherein at least a first combination of a first base member of the plurality of base members and a first plurality of finger members is identical to a second combination of a second base member of the plurality of base members and second plurality of finger members (see the annotated-Zhansen fig. 2 above with reference to figs. 3-4, there are three combinations of the base and finger members, they are shown to be the same, and they are identical, see paragraph 0028 of Zhansen). 
Regarding claim 11, the modified Zhansen discloses the respective shafts of the at least two finger members are cylindrical (see the annotated-Zhansen fig. 2 above, as shown the shaft of the finger members 3 are curved and cylindrical of Zhansen).
Regarding claim 14, the modified Zhansen discloses that at least one base member (22 and surface of 41 of Zhansen) is a plurality of base members, and wherein a size of each of the plurality of base members is the same (see paragraph 0028 and figs. 2-4, as disclosed, there are three columns, they are all being represented by the same reference number 22, therefore, they are the same structure with the same shape and size).
Regarding claim 15, Zhansen discloses a fascia tissue fitness device (device shown in fig. 2, see paragraphs 0002 and 0004 of the English Translation, Zhansen discloses that the device is a calf spasm massager, since calf has tissue and fascia, the device is a fascia tissue fitness device, furthermore, the device comprises all of the structures as claimed, therefore, the device is capable of being a fascia tissue fitness device), comprising: an elongated support (11, fig. 2, paragraph 0028); a plurality of base members (22 and 41, fig. 2, paragraph 0028) connected to and disposed in a co-planar configuration that extend radially from the elongated support member (see figs. 1-4 and paragraph 0028, Zhansen discloses that there are three vertical columns 22, since they are of the same height and comprise a surface, at least two of the tips of the top surface of 41 would be in the same plane, alternatively, the tips can be considered as the tips where 22 extends from 11, and as shown, they are co-planar since they extends from the same surface of 11), the base members extending from the elongated support member and having a top surface (entire surface of 41, see fig. 2) and a side surface extending between the top surface and the elongated support member (see the annotated-Zhansen fig. 2 above); and a plurality of finger members (3, see fig. 2) each including a shaft (3, fig. 2, paragraphs 0024-0028) having a base portion and a tip (see the annotated-Zhansen fig. 2 above, Zhansen discloses in paragraph 0028 that the ball 42 is rotatable, therefore, 3 would have a tip (tip is interpreted as tip portion as shown in the annotated-Zhansen fig. 2 above, thefreedictionary.com defines “tip” to be “a small piece forming an extremity”, therefore, part of tip includes part of 3, and 3 is a round shaft, therefore, the tip would be rounded), the base portion and the tip of the shaft forming a single, monolithic piece (see the annotated-Zhansen fig. 2 above, tip of 3 is interpreted as an extension of 3 that extends toward the point that interface with ball 42, therefore, the tip would have to be a singular monolithic piece), wherein during use, the tip of the finger member would be able to contact skin of a user to treat fascia tissue, since the tip comprises physical structures that can be pressed against fascia, a central axis extending through the base portion and the tip, the central axis of the base portion and the tip forming less than a 90 degree arc (see the annotated-Zhansen figs. 1-2 above, they central axis of the base portion and the top forming less than 90 degree arc), the base portion of the finger members extending from the side surface of a respective base member of the plurality of base members such that the base portion does not directly extend from the top surface of the respective base member of the plurality of base members, the shaft of the finger members forming an arc that extends from the base portion toward the tip, the arc including a concave contour that extends from the side surface of the base member to the tip, and a convex contour that is opposite of the concave contour, and includes a curvature greater than a curvature of the concave contour, the convex contour extending from the side surface of the respective base member to the tip of the finger members, thereby forming finger members that curve away from the plurality of base members and the elongated support member (see the annotated-Zhansen figs. 1 and 2 above with reference to figs. 3-4, as shown, the shaft of the finger members forms an arc having a concave contour and a convex contour, the convex contour is separated by a thickness form the concave contour, therefore, the convex contour has a curvature that is greater than the curvature of the concave contour, in the same manner as the applicant’s finger members). Furthermore, if there is any doubt that the device can be considered as a fascia fitness device, the device comprises all of the structures as claimed, therefore, is capable of being a fascia fitness device. Zhansen further discloses that a rotatable roller (42) is attached to the finger member (figs. 1-2 and paragraph 0028), but fails to disclose that a distal-most surface of the rounded tip forming a hemisphere having a pole at the central axis of the finger member. 
Luettgen teaches member (135 and 140, fig. 8a) comprising a rounded tip (140, figs. 8A and 8C, Col 4, lines 43-48, see the annotated-Luettgen fig. 8A above) and a rotatable roller (145 having roller 1094 or 1095, Col 11, lines 6-18), wherein the tip contacts skin of a user during use to treat fascia tissue (see fig. 8A and Col 4, lines 43-48, Luettgen discloses that the tip 145 is removable, therefore, during use without the tip 145, the tip of 140 would be able to contact the user’s skin during use to treat fascia tissue). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the tip and the rotatable roller Zhansen to have the tip as taught by Luettgen for the purpose of providing different massage head treatment, thereby enhancing the massage effects, and to allow easy replacement and repair of parts. 
After the modification, the user can remove the rotatable rollers (42) and use the tip of shaft 3 to contact the skin of the user during use to treat fascia tissue, since the tip is a solid structure that can be used to press against a user’s fascia. 
The modified Zhansen fails to disclose a distal-most surface of the rounded tip forming a hemisphere having a pole at the central axis of the finger member.
However, Totsu teaches a rounded tip for a removable connection comprising a distal-most surface forms a hemisphere having a pole at a central axis of the rounded tip (see tip of 21 in fig. 1, paragraphs 0036-0038). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the tip of the modified Zhansen to have the distal-most surface forms a hemisphere having a pole at a central axis as taught by Totsu for the purpose of providing a tip that would allow easy installation by aligning the tip to the receiving opening (see paragraph 0037 of Totsu). 
Regarding claim 16, the modified Zhansen discloses that the base members (22 and 41) are two in number (see figs. 2-3, there are three base members 22/41, and paragraph 0028).
Regarding claim 19, the modified Zhansen discloses the base members (22 and 41 of Zhansen) are cylindrical (see figs. 1-4 of Zhansen, 22 is cylindrical, alternatively, the top surface can be considered as the top surface of 22 that connects to the rotatable massage ball 41, and the base members is just 22).
Regarding claim 21, the modified Zhansen discloses that the at least one base member includes a longitudinal dimension and a transverse dimension and wherein the longitudinal dimension is longer than the transverse dimension (see the annotated-Zhansen fig. 2 above, as shown, the vertical length is larger than the horizontal length). 
Regarding claim 22, the modified Zhansen discloses that the elongated support member has a diameter, and wherein each of the first and second finger members has a most lateral point on its respective tip, and wherein the distance between the respective most lateral points is greater than the diameter of the elongated support member (see the annotated-Zhansen figs. 1-2 above, as shown, the elongated support member has a diameter and the distance between the tips are greater than the diameter of the elongated support member). 
Regarding claim 25, the modified Zhansen discloses that the elongated support member (11 of Zhansen) is cylindrical (see figs. 1-2 of Zhansen). 
Regarding claim 26, the modified Zhansen discloses that the at least one base member includes a longitudinal dimension and a transverse dimension and wherein the longitudinal dimension is longer than the transverse dimension (see the annotated-Zhansen fig. 2 above, as shown, the vertical length is larger than the horizontal length).
Regarding claim 27, the modified Zhansen discloses that the elongated support member is a singular, linear, and tubular bar (see bar 11 of Zhansen, see figs. 1-2 of Zhansen). 
Regarding claim 28, the modified Zhansen discloses that the singular, linear, and tubular bar has a diameter, and wherein each of the first and second finger members has a most lateral point on its respective tip, and wherein the distance between the respective most lateral points is greater than the diameter of the singular, linear, and tubular bar (the annotated-Zhansen figs. 1-2 above, as shown, the elongated support member has a diameter and the distance between the tips are greater than the diameter). 
Claims 3-5 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhansen (CN102247277) and in view of Luettgen (6,758,826) and Totsu (2010/0040432) as applied to claims 1 and 15, respectively, in view of Sjobakk (2006/0135323). 
Regarding claim 3, the modified Zhansen discloses a support member (11) having a handle region (region on 11), but fails to disclose a grip region with a coating disposed thereon.
However, Sjobakk teaches a handle (1, fig. 1) comprising a grip region with a rubber coating disposed thereon (8, paragraph 0024, Sjobakk discloses that the handle comprising grip region with a rubber coating).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the support member of the modified Zhansen to have the rubber coating as taught by Sjobakk for the purpose of providing a rough and non-slip surface resulting in a better grip around the support member (see paragraph 0024 of Sjobakk). 
After the modification, the region of the rubber coating is the grip region. 
Regarding claim 4, the modified Zhansen discloses that the grip region is disposed at the end of the support member (see the modification with Sjobakk, since the rubber is a coating, it would be on a surface of the support member 11 of Zhansen, therefore, the surface is an end).
Regarding claim 5, the modified Zhansen discloses that the coating is rubber (see paragraph 0024 of Sjobakk).
Regarding claim 17, the modified Zhansen discloses the elongated support member (11 of Zhansen) having a handle region (region on 11 of Zhansen), but fails to disclose a grip region with a coating disposed thereon.
However, Sjobakk teaches a handle (1, fig. 1) comprising a grip region with a rubber coating disposed thereon (8, paragraph 0024, Sjobakk discloses that the handle comprising grip region with a rubber coating).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the support member of the modified Zhansen to have the rubber coating as taught by Sjobakk for the purpose of providing a rough and non-slip surface resulting in a better grip around the support member (see paragraph 0024 of Sjobakk). 
After the modification, the region of the rubber coating is the grip region. 
Regarding claim 18, the modified Zhansen discloses the grip region is disposed at the end of the support member (see the modification with Sjobakk, since the rubber is a coating, it would be on a surface of the support member 11 of Zhansen, therefore, the surface is an end).
Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhansen (CN102247277) in view of Luettgen (6,758,826) and Totsu (2010/0040432).
Regarding claim 10, the modified Zhansen discloses a length of the support member is about 18 cm long (paragraphs 0010 and 0015), 18 cm long is about 7 inches, but fails to discloses about 30 inches. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the support member to be about 30 inches in length for the purpose of accommodating different size user and different body parts, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II).
Regarding claim 20, the modified Zhansen discloses a length of the support member is about 18 cm long (paragraphs 0010 and 0015), 18 cm long is about 7 inches, but fails to discloses about 30 inches. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the support member to be about 30 inches in length for the purpose of accommodating different size user and different body parts, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II).
Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhansen (CN102247277) in view of Luettgen (6,758,826) and Totsu (2010/0040432) as applied to claim 1 and further in view of Faussett (2012/0323151).
Regarding claim 10, the modified Zhansen discloses a length of the support member is about 18 cm long (paragraphs 0010 and 0015), 18 cm long is about 7 inches, but fails to discloses about 30 inches. 
However, Faussett discloses a tubular horizontal bar (12, fig. 1) comprises a length of about 30 inches (0024). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the support member of the modified Zhansen to have a length of about 30 inches as taught by Faussett for the purpose of providing an alternative length for the support member so as to provide more surface for the user to grasp. 
Regarding claim 20, the modified Zhansen discloses a length of the support member is about 18 cm long (paragraphs 0010 and 0015), 18 cm long is about 7 inches, but fails to discloses about 30 inches. 
However, Faussett discloses a tubular horizontal bar (12, fig. 1) comprises a length of about 30 inches (0024). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the support member of the modified Zhansen to have a length of about 30 inches as taught by Faussett for the purpose of providing an alternative length for the support member so as to provide more surface for the user to grasp. 
Claims 1-2, 6-9, 11, 14-16, 19, 21-22, 25-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhansen (CN102247277) in view of Evans (2010/0274162).
Regarding claim 1, Zhansen discloses a fascia tissue fitness device (device shown in fig. 2, see paragraphs 0002 and 0004 of the English Translation, Zhansen discloses that the device is a calf spasm massager, since calf has tissue and fascia, the device is a fascia tissue fitness device, furthermore, the device comprises all of the structures as claimed, therefore, the device is capable of being a fascia tissue fitness device), comprising: an elongated support member (11, fig. 2, paragraph 0028); at least one base member (22 and 41, fig. 2, paragraph 0028) connected to and extending radially from the elongated support member (see fig. 2), the at least one base member extending from the support member and having a top surface (entire surface of 41, see fig. 2) and a side surface extending between the top surface and the support member (see the annotated-Zhansen fig. 2 above); and at least two finger members (3, see fig. 2), including a first finger member and a second finger member (see the annotated-Zhansen fig. 1 above) extending from a first base member of the at least one base member; the first finger member and the second finger member each including a respective shaft (3, fig. 2, paragraphs 0024-0028) having a base portion and a rounded tip (see the annotated-Zhansen fig. 2 above, Zhansen discloses in paragraph 0028 that the ball 42 is rotatable, therefore, 3 would have a tip (tip is interpreted as tip portion as shown in the annotated-Zhansen fig. 2 above, thefreedictionary.com defines “tip” to be “a small piece forming an extremity”, therefore, part of tip includes part of 3, and 3 is a round shaft, therefore, the tip would be rounded), the base portion and the rounded tip  of the respective shafts forming a single monolithic piece (see the annotated-Zhansen fig. 2 above, tip of 3 is interpreted as an extension of 3 that extends toward the point that interface with ball 42, therefore, the tip would have to be a singular monolithic piece) and having a central axis extending through the base portion and the tip, the central axis of the base portion and the tip forming less than a 90 degree arc (see the annotated-Zhansen figs. 1-2 above, they central axis of the base portion and the top forming less than 90 degree arc), wherein during use, the respective tips of the finger member would be able to contact skin of a user to treat fascia tissue, since the respective tips comprises physical structures that can be pressed against fascia, and the respective tips of the first finger member and the second finger member being co-planar in a plane substantially parallel to a longitudinal axis of the elongate support member (see the annotated-Zhansen figs. 1-2, as shown, 3 is the same structure for both side and is shown as extending from the same base at approximately the same level, therefore, the top of each of 3 would form a plane that is substantially parallel with the longitudinal axis of the elongate support member), the respective base portions of the first finger member and the second finger member extending from the side surface of the first base member such that the base portions do not directly extend from the top surface of the at least one base member (see the annotated-Zhansen fig. 2 above), the respective shafts of the first finger member and the second finger member forming an arc that extends along the single, monolithic piece formed by the base portion and the rounded tip, the arc including a concave contour that extends from the side surface of the base member to the tip, and a convex contour that is opposite of the concave contour and includes a curvature greater than a curvature of the concave contour, the convex contour extending from the side surface of the respective base member to the tip of each member, thereby forming finger members that curve away from the at least one base member and the support member (see the annotated-Zhansen figs. 1 and 2 above with reference to figs. 3-4, as shown, the shaft of the finger members forms an arc having a concave contour and a convex contour, the convex contour is separated by a thickness form the concave contour, therefore, the convex contour has a curvature that is greater than the curvature of the concave contour, in the same manner as the applicant’s finger members), as shown in the annotated-Zhansen figs. 1-2 above, no portions of the finger members curve toward a longitudinal axis of the first base member as the finger members extending from the side surface of the at least one base member to the tip, in the same manner as the applicant. 
Furthermore, if there is any doubt that the device can be considered as a fascia fitness device, the device comprises all of the structures as claimed, therefore, is capable of being a fascia fitness device. 
Zhansen further discloses that a rotatable roller (42) is attached to the finger member (figs. 1-2 and paragraph 0028), but fails to disclose that a distal-most surface of the rounded tip forming a hemisphere having a pole at the central axis of the finger member. 
However, Evans teaches a rounded tip for a removable connection comprising a distal-most surface forms a hemisphere having a pole at a central axis of the rounded tip (see tip of 50, paragraph 0039, Evans discloses that the head capsule 30 is detachable from the massager head 48 at node 50 and is both replaceable and interchangeable). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the tip of Zhansen to have the distal-most surface forms a hemisphere having a pole at a central axis as taught by Evans for the purpose of providing a well-known connection type that would allow the massage ball (42) of Zhansen to be easily and quickly removable in order to provide convenience to the user and allows easy replacement and repair of parts. 
After the modification, the user can remove the rotatable rollers (42) and use the tip of shaft 3 to contact the skin of the user during use to treat fascia tissue, since the tip is a solid structure that can be used to press against a user’s fascia. 
The modified Zhansen discloses that the respective tips of the first finger member and the second finger member being at a distance that appears to be equidistant from and on opposite sides of a central longitudinal axis of the support member, but fails to specifically discloses that the first finger member and the second finger member being equidistant. 
However, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the tip of the modified Zhansen to have the respective tips of the first finger member and the second finger member being equidistant from and on opposite sides of a central longitudinal axis of the support member, for the purpose of providing an even distribution of force, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II). 
Regarding claim 2, the modified Zhansen discloses that the at least one base member is two in number (see figs. 2-3, there are three base members 22/41, and paragraph 0028).
Regarding claim 6, the modified Zhansen discloses that the at least one base member (22 of Zhansen) is cylindrical (see figs. 1-4 of Zhansen, as shown, the base 22 is cylindrical, alternatively, the top surface can be considered as the top surface of 22 that connects to the rotatable massage ball 41, and the base member is just 22).
Regarding claim 7, the modified Zhansen discloses the support member is a singular, linear, and uniformly tubular bar (see support member 11 in figs. 2-4 of Zhansen).
Regarding claim 8, the modified Zhansen discloses the at least two finger members is six in number (see fig. 2, as shown, there are six finger members 3 of Zhansen).
Regarding claim 9, the modified Zhansen discloses that the at least one base member is a plurality of base members, each of the plurality of base members having a plurality of finger members, wherein at least a first combination of a first base member of the plurality of base members and a first plurality of finger members is identical to a second combination of a second base member of the plurality of base members and second plurality of finger members (see the annotated-Zhansen fig. 2 above with reference to figs. 3-4, there are three combinations of the base and finger members, they are shown to be the same, and they are identical, see paragraph 0028 of Zhansen). 
Regarding claim 11, the modified Zhansen discloses the respective shafts of the at least two finger members are cylindrical (see the annotated-Zhansen fig. 2 above, as shown the shaft of the finger members 3 are curved and cylindrical of Zhansen).
Regarding claim 14, the modified Zhansen discloses that at least one base member (22 and surface of 41 of Zhansen) is a plurality of base members, and wherein a size of each of the plurality of base members is the same (see paragraph 0028 and figs. 2-4, as disclosed, there are three columns, they are all being represented by the same reference number 22, therefore, they are the same structure with the same shape and size).
Regarding claim 15, Zhansen discloses a fascia tissue fitness device (device shown in fig. 2, see paragraphs 0002 and 0004 of the English Translation, Zhansen discloses that the device is a calf spasm massager, since calf has tissue and fascia, the device is a fascia tissue fitness device, furthermore, the device comprises all of the structures as claimed, therefore, the device is capable of being a fascia tissue fitness device), comprising: an elongated support (11, fig. 2, paragraph 0028); a plurality of base members (22 and 41, fig. 2, paragraph 0028) connected to and disposed in a co-planar configuration that extend radially from the elongated support member (see figs. 1-4 and paragraph 0028, Zhansen discloses that there are three vertical columns 22, since they are of the same height and comprise a surface, at least two of the tips of the top surface of 41 would be in the same plane, alternatively, the tips can be considered as the tips where 22 extends from 11, and as shown, they are co-planar since they extends from the same surface of 11), the base members extending from the elongated support member and having a top surface (entire surface of 41, see fig. 2) and a side surface extending between the top surface and the elongated support member (see the annotated-Zhansen fig. 2 above); and a plurality of finger members (3, see fig. 2) each including a shaft (3, fig. 2, paragraphs 0024-0028) having a base portion and a tip (see the annotated-Zhansen fig. 2 above, Zhansen discloses in paragraph 0028 that the ball 42 is rotatable, therefore, 3 would have a tip (tip is interpreted as tip portion as shown in the annotated-Zhansen fig. 2 above, thefreedictionary.com defines “tip” to be “a small piece forming an extremity”, therefore, part of tip includes part of 3, and 3 is a round shaft, therefore, the tip would be rounded), the base portion and the tip of the shaft forming a single, monolithic piece (see the annotated-Zhansen fig. 2 above, tip of 3 is interpreted as an extension of 3 that extends toward the point that interface with ball 42, therefore, the tip would have to be a singular monolithic piece), wherein during use, the tip of the finger member would be able to contact skin of a user to treat fascia tissue, since the tip comprises physical structures that can be pressed against fascia, a central axis extending through the base portion and the tip, the central axis of the base portion and the tip forming less than a 90 degree arc (see the annotated-Zhansen figs. 1-2 above, they central axis of the base portion and the top forming less than 90 degree arc), the base portion of the finger members extending from the side surface of a respective base member of the plurality of base members such that the base portion does not directly extend from the top surface of the respective base member of the plurality of base members, the shaft of the finger members forming an arc that extends from the base portion toward the tip, the arc including a concave contour that extends from the side surface of the base member to the tip, and a convex contour that is opposite of the concave contour, and includes a curvature greater than a curvature of the concave contour, the convex contour extending from the side surface of the respective base member to the tip of the finger members, thereby forming finger members that curve away from the plurality of base members and the elongated support member (see the annotated-Zhansen figs. 1 and 2 above with reference to figs. 3-4, as shown, the shaft of the finger members forms an arc having a concave contour and a convex contour, the convex contour is separated by a thickness form the concave contour, therefore, the convex contour has a curvature that is greater than the curvature of the concave contour, in the same manner as the applicant’s finger members). Furthermore, if there is any doubt that the device can be considered as a fascia fitness device, the device comprises all of the structures as claimed, therefore, is capable of being a fascia fitness device. Zhansen further discloses that a rotatable roller (42) is attached to the finger member (figs. 1-2 and paragraph 0028). Zhansen further discloses that a rotatable roller (42) is attached to the finger member (figs. 1-2 and paragraph 0028), but fails to disclose that a distal-most surface of the rounded tip forming a hemisphere having a pole at the central axis of the finger member. 
However, Evans teaches a rounded tip for a removable connection comprising a distal-most surface forms a hemisphere having a pole at a central axis of the rounded tip (see tip of 50, paragraph 0039, Evans discloses that the head capsule 30 is detachable from the massager head 48 at node 50 and is both replaceable and interchangeable). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the tip of Zhansen to have the distal-most surface forms a hemisphere having a pole at a central axis as taught by Evans for the purpose of providing a well-known connection type that would allow the massage ball (42) of Zhansen to be easily and quickly removable in order to provide convenience to the user and allows easy replacement and repair of parts. 
After the modification, the user can remove the rotatable rollers (42) and use the tip of shaft 3 to contact the skin of the user during use to treat fascia tissue, since the tip is a solid structure that can be used to press against a user’s fascia. 
Regarding claim 16, the modified Zhansen discloses that the base members (22 and 41) are two in number (see figs. 2-3, there are three base members 22/41, and paragraph 0028).
Regarding claim 19, the modified Zhansen discloses the base members (22 and 41 of Zhansen) are cylindrical (see figs. 1-4 of Zhansen, 22 is cylindrical, alternatively, the top surface can be considered as the top surface of 22 that connects to the rotatable massage ball 41, and the base members is just 22).
Regarding claim 21, the modified Zhansen discloses that the at least one base member includes a longitudinal dimension and a transverse dimension and wherein the longitudinal dimension is longer than the transverse dimension (see the annotated-Zhansen fig. 2 above, as shown, the vertical length is larger than the horizontal length). 
Regarding claim 22, the modified Zhansen discloses that the elongated support member has a diameter, and wherein each of the first and second finger members has a most lateral point on its respective tip, and wherein the distance between the respective most lateral points is greater than the diameter of the elongated support member (see the annotated-Zhansen figs. 1-2 above, as shown, the elongated support member has a diameter and the distance between the tips are greater than the diameter of the elongated support member). 
Regarding claim 25, the modified Zhansen discloses that the elongated support member (11 of Zhansen) is cylindrical (see figs. 1-2 of Zhansen). 
Regarding claim 26, the modified Zhansen discloses that the at least one base member includes a longitudinal dimension and a transverse dimension and wherein the longitudinal dimension is longer than the transverse dimension (see the annotated-Zhansen fig. 2 above, as shown, the vertical length is larger than the horizontal length).
Regarding claim 27, the modified Zhansen discloses that the elongated support member is a singular, linear, and tubular bar (see bar 11 of Zhansen, see figs. 1-2 of Zhansen). 
Regarding claim 28, the modified Zhansen discloses that the singular, linear, and tubular bar has a diameter, and wherein each of the first and second finger members has a most lateral point on its respective tip, and wherein the distance between the respective most lateral points is greater than the diameter of the singular, linear, and tubular bar (the annotated-Zhansen figs. 1-2 above, as shown, the elongated support member has a diameter and the distance between the tips are greater than the diameter). 
Claims 3-5 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhansen (CN102247277) and in view of Evans (2010/0274162) as applied to claims 1 and 15, respectively, in view of Sjobakk (2006/0135323). 
Regarding claim 3, the modified Zhansen discloses a support member (11) having a handle region (region on 11), but fails to disclose a grip region with a coating disposed thereon.
However, Sjobakk teaches a handle (1, fig. 1) comprising a grip region with a rubber coating disposed thereon (8, paragraph 0024, Sjobakk discloses that the handle comprising grip region with a rubber coating).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the support member of the modified Zhansen to have the rubber coating as taught by Sjobakk for the purpose of providing a rough and non-slip surface resulting in a better grip around the support member (see paragraph 0024 of Sjobakk). 
After the modification, the region of the rubber coating is the grip region. 
Regarding claim 4, the modified Zhansen discloses that the grip region is disposed at the end of the support member (see the modification with Sjobakk, since the rubber is a coating, it would be on a surface of the support member 11 of Zhansen, therefore, the surface is an end).
Regarding claim 5, the modified Zhansen discloses that the coating is rubber (see paragraph 0024 of Sjobakk).
Regarding claim 17, the modified Zhansen discloses the elongated support member (11 of Zhansen) having a handle region (region on 11 of Zhansen), but fails to disclose a grip region with a coating disposed thereon.
However, Sjobakk teaches a handle (1, fig. 1) comprising a grip region with a rubber coating disposed thereon (8, paragraph 0024, Sjobakk discloses that the handle comprising grip region with a rubber coating).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the support member of the modified Zhansen to have the rubber coating as taught by Sjobakk for the purpose of providing a rough and non-slip surface resulting in a better grip around the support member (see paragraph 0024 of Sjobakk). 
After the modification, the region of the rubber coating is the grip region. 
Regarding claim 18, the modified Zhansen discloses the grip region is disposed at the end of the support member (see the modification with Sjobakk, since the rubber is a coating, it would be on a surface of the support member 11 of Zhansen, therefore, the surface is an end).
Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhansen (CN102247277) in view of Evans (2010/0274162).
Regarding claim 10, the modified Zhansen discloses a length of the support member is about 18 cm long (paragraphs 0010 and 0015), 18 cm long is about 7 inches, but fails to discloses about 30 inches. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the support member to be about 30 inches in length for the purpose of accommodating different size user and different body parts, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II).
Regarding claim 20, the modified Zhansen discloses a length of the support member is about 18 cm long (paragraphs 0010 and 0015), 18 cm long is about 7 inches, but fails to discloses about 30 inches. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the support member to be about 30 inches in length for the purpose of accommodating different size user and different body parts, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II).
Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhansen (CN102247277) in view of Evans (2010/0274162) as applied to claim 1 and further in view of Faussett (2012/0323151).
Regarding claim 10, the modified Zhansen discloses a length of the support member is about 18 cm long (paragraphs 0010 and 0015), 18 cm long is about 7 inches, but fails to discloses about 30 inches. 
However, Faussett discloses a tubular horizontal bar (12, fig. 1) comprises a length of about 30 inches (0024). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the support member of the modified Zhansen to have a length of about 30 inches as taught by Faussett for the purpose of providing an alternative length for the support member so as to provide more surface for the user to grasp. 
Regarding claim 20, the modified Zhansen discloses a length of the support member is about 18 cm long (paragraphs 0010 and 0015), 18 cm long is about 7 inches, but fails to discloses about 30 inches. 
However, Faussett discloses a tubular horizontal bar (12, fig. 1) comprises a length of about 30 inches (0024). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the support member of the modified Zhansen to have a length of about 30 inches as taught by Faussett for the purpose of providing an alternative length for the support member so as to provide more surface for the user to grasp. 

Response to Arguments
The arguments to the newly added claim limitations in claims 1-11, 14-22, and 25-28 has been addressed in the above rejection. 

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Klosa (DE 20 2009014825) is cited to show a massaging tool comprising a plurality of fingers.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785